Case 1:17-cv-21815-RNS Document 95 Entered on FLSD Docket 10/18/2018 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

 Seaboard Marine Ltd., Inc., Plaintiff,   )
                                          )
 v.                                       ) Civil Action No. 17-21815-Civ-Scola
                                          )              In Admiralty
 Magnum Freight Corp., and others,        )
 Defendants.                              )

                                     Judgment
       The Court has granted Plaintiff Seaboard Marine Ltd., Inc.,’s motion to
 enforcement the parties’ settlement agreement and to enter judgment against
 Defendant CVG Aluminios Nacionales S.A.. (ECF No. 94.) The Court now enters
 judgment in favor of Seaboard and against CVG in the amount of $41,250. This
 case is to remain closed.
       Done and ordered at Miami, Florida, on October 17, 2018.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
